Name: Commission Regulation (EEC) No 3745/89 of 13 December 1989 amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural products
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  accounting;  civil law;  information technology and data processing
 Date Published: nan

 Avis juridique important|31989R3745Commission Regulation (EEC) No 3745/89 of 13 December 1989 amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural products Official Journal L 364 , 14/12/1989 P. 0054 - 0054 Finnish special edition: Chapter 3 Volume 30 P. 0237 Swedish special edition: Chapter 3 Volume 30 P. 0237 *****COMMISSION REGULATION (EEC) No 3745/89 of 13 December 1989 amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491/85 of 23 May 1985 laying down special measures in respect of soya beans (1), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2 (8) thereof, Whereas the first Article of Commission Regulation (EEC) No 2220/85 (3), as last amended by Regulation (EEC) No 1181/87 (4), refers to Community agricultural Regulations which require that a security be given to ensure payment of a sum due if an obligation is not met; Whereas neither Council Regulation (EEC) No 1491/85 nor Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concerning special measures for soya beans (5), as last amended by Regulation (EEC) No 1231/89 (6), although introducing a security system, are mentioned in Article 1 of Regulation (EEC) No 2220/85; whereas, therefore, in order to ensure a uniform interpretation covering also the aforesaid system, Regulation (EEC) No 2220/85 should be completed accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 2220/85, the following point (g) is added to Article 1: '(g) Regulation (EEC) No 1491/85 (soya beans) (*). (*) OJ No L 151, 10. 6. 1985, p. 15.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 151, 10. 6. 1985, p. 15. (2) OJ No L 197, 26. 7. 1988, p. 11. (3) OJ No L 205, 3. 8. 1985, p. 5. (4) OJ No L 113, 30. 4. 1987, p. 31. (5) OJ No L 204, 2. 8. 1985, p. 1. (6) OJ No L 128, 11. 5. 1989, p. 24.